Citation Nr: 0216449	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  02-04 320	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from January 1943 to January 
1946.  He died in march 2001.  The appellant is the widow of 
the veteran.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  

The Board notes that in a March 2001 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for prostate cancer, claimed as secondary to 
exposure to radiation in service.  The veteran had expired a 
few days before the RO decision.  The appellant filed a claim 
of entitlement to accrued benefits in May 2001.  The RO 
denied the accrued benefits claim in December 2001.  To the 
Board's knowledge, the appellant did not file a notice of 
disagreement (NOD) as to the accrued benefits issue, and it 
is therefore not on appeal.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C. § 7105, a NOD 
initiates appellate review in the VA administrative 
adjudication process].  


FINDINGS OF FACT

1.  The veteran died in March 2001; the Certificate of Death 
lists the cause of death as metastatic prostate cancer.  

2.  The veteran was not service connected for any disability 
at the time of his death.  

3.  The medical and other evidence of record does not 
demonstrate that the veteran's prostate cancer was present 
until many years after service or that it was etiologically 
related to any incident of service, including exposure to 
ionizing radiation.  


CONCLUSIONS OF LAW

1.  The veteran's prostate cancer was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2002).  

2.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. § 1310 
(1991); 38 C.F.R. § 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant, who is the veteran's widow, is seeking service 
connection for the cause of his death.  She contends, in 
substance, that the veteran's exposure to ionizing radiation 
during service in 1945 caused his fatal prostate cancer.  

In the interest of clarity, the Board will initially set 
forth the pertinent law and regulations with a discussion of 
the applicability of the Veterans Claims Assistance Act.  The 
Board will then analyze the appellant's claim with 
application of the law and regulations to the facts of the 
case.  


Pertinent law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served 90 days or more during a period of war 
and a malignant tumor becomes manifest to a degree of 10 
percent within one year from the date of separation from 
service, such disease shall be considered to have been 
incurred or aggravated by such service, notwithstanding there 
is no evidence of that disease during service.  38 U.S.C.A. 
§§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Service connection - cause of death

Dependency and indemnity compensation benefits are payable to 
the surviving spouse of a veteran if the veteran died from a 
service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.5 (2002).  In order to establish service connection for 
the cause of the veteran's death, the evidence must show that 
a disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  The issue 
involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.  38 C.F.R. § 3.312(a).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b) and 
(c).

Special considerations - exposure to ionizing radiation

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the United States Court of Appeals (Court).  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Ruker v. Brown, 10 Vet. 
App. 67, 71 (1997).  

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection 
can be established under 38 C.F.R. § 3.303(d) with the 
assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.  

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).  

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) 
requires that bone cancer become manifest within 30 years 
after radiation exposure and that prostate cancer become 
manifest 5 years or more after exposure.  38 C.F.R. 
§ 3.311(b)(5).  

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or 
§ 3.309, and where it is contended that the disease is a 
result of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  
38 C.F.R. § 3.311(a)(2).  

The VCAA - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)].  This law eliminates the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  In addition, the VCAA redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways: 
notice, duty to assist and standard of review.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183 
(2002).  

In a letter dated in October 2001, the RO notified the 
appellant that in order to establish entitlement to the 
claimed benefit the evidence must show three things:  the 
cause of death; an injury, disease or other event in service; 
and a relationship between the cause of death and the injury, 
disease, or event in service.  The RO elaborated, stating 
that such a relationship was usually shown by the death 
certificate, other medical records or medical opinions.  The 
RO explained to the appellant that it would request medical 
evidence that she identified and that she could provide a 
medical opinion from her own doctor.  

In its March 2002 statement of the case (SOC), the RO 
provided the appellant with notice of the regulatory criteria 
for granting service connection for the cause of death and 
with notice of the regulatory criteria concerning the grant 
of service connection on a presumptive basis for radiation-
exposed veterans under 38 U.S.C.A. § 1112 and 38 C.F.R. 
§ 3.309.  It also notified her of the provisions of 38 C.F.R. 
§ 3.311, which outlines the procedural steps mandated for VA 
in certain radiation claims and served to provide her notice 
that she could obtain and provide her own radiation dose 
estimate for the veteran.  

It is the Board's judgment that by means of the October 2001 
letter and the March 2002 SOC, the RO complied with the duty 
to notify the appellant of what evidence she should obtain 
and what evidence would be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include obtaining a medical 
opinion when such opinion is necessary to make a decision on 
the claim.  

In this case, obtaining a medical opinion, as well as other 
development, was required under 38 C.F.R. § 3.311, and review 
of the record indicates that the RO complied fully with those 
requirements.  Specifically, the RO obtained radiation dose 
assessment for the veteran's in-service exposure to ionizing 
radiation and then referred the case to the Under Secretary 
for Benefits for an opinion as to whether sound scientific 
and medical evidence supports the conclusion that it is at 
least as likely as not that the veteran's disease resulted 
from radiation exposure during service.  This evidence will 
be discussed below.  

The Board notes that the appellant has provided copies of the 
veteran's service records, the Certificate of Death and 
private medical records showing treatment for the veteran's 
metastatic prostate cancer.  In addition, the file contains a 
medical opinion from the veteran's radiation oncologist.  The 
appellant has identified no outstanding  evidence that may be 
relevant to her claim, and the Board has identified none.  

The appellant and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
her claim, and have done so via statements by the appellant 
herself as well as in a statement from the representative in 
August 2002.  The appellant was offered the opportunity to 
provide testimony at a hearing; she declined to do so by 
letter to the RO dated August 21, 2002.

In sum, the facts relevant to the appellant's claim have been 
properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of the appellant's claim.  

Standard of review

The Board will apply the current standard of review in 
evaluating the appellant's claim.  The current standard 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365. 

Analysis

The appellant contends that the metastatic prostate cancer 
which caused the veteran's death was due to his exposure to 
ionizing radiation in service.  She bases her contention on 
the presence of the veteran in the vicinity of Nagasaki, 
Japan in 1945. 

The factual background of this case is not in substantial 
dispute.  The veteran's service records show, and the Defense 
Threat Reduction Agency (DTRA), in a letter dated in February 
2001, has confirmed that the veteran was present in the 
Nagasaki area from September 23, 1945 to November 30, 1945.  
Medical records from Dr. N.B. and Dr. N.K. show that the 
veteran was diagnosed as having prostate cancer in 
approximately 1988 and that it metastasized to his hips and 
spine.  The Certificate of Death shows that he died in March 
2001 and that metastatic prostate cancer was the cause of his 
death.  At the time of his death the veteran was not service 
connected for any disability; there was pending a claim of 
entitlement to service connection for prostate cancer, which 
was denied by the RO a few days after the veteran's death.  

The Board will divide its discussion into three parts:  
presumptive service connection under 38 C.F.R. § 3.309(a) and 
(d); radiogenic diseases under 38 C.F.R. § 3.311; and Combee 
considerations.  

38 C.F.R. § 3.309

The Board notes that malignant tumors are included among the 
chronic diseases for which presumptive service connection is 
warranted under the provisions of 38 C.F.R. § 3.309(a).  
There is, however, no evidence whatsoever that prostate 
cancer was present during the veteran's service or to a 
compensable degree within one year after service, and the 
appellant has never contended such.  The evidence indicates 
that prostate cancer was initially diagnosed in 1988, many 
decades after the veteran left military service.  The Board 
therefore finds that the presumptive provisions of 38 C.F.R. 
§ 3.309(a) are not for application.

Prostate cancer is not one of the diseases set forth in 38 
C.F.R. § 3.309(d) as presumptively related to radiation 
exposure.  The Board therefore finds that the presumptive 
provisions of 38 C.F.R. § 3.309(d) are not for application 
with respect to the only medically stated cause of the 
veteran's death, prostate cancer.  

A matter which the Board feels requires some clarification at 
this juncture, however, is the nature of the veteran's 
cancer.  In particular, the Board notes that the appellant 
has asserted on at least one occasion that the veteran had 
cancer of the spine, hips, prostate and bones.  Cancer of the 
bone is presumptive diseases under 38 C.F.R. § 3.309(d).  

The Board finds that the competent medical evidence of 
record, including treatment records and a letter from the 
veteran's radiation oncologist, D.B., M.D., dated in 1998 and 
1999 and a letter from his medical oncologist, N.K., M.D., 
dated in 2001 clearly demonstrate that the veteran had been 
diagnosed as having prostate cancer which unfortunately 
metastasized to his bones, including the hips and spine.  

A preponderance of the competent and probative evidence 
supports the conclusion that the veteran's only cancer was 
prostate cancer and that it was this cancer that metastasized 
to other areas.  See Ramey v. Brown, 9 Vet. App. 40, 41 
(1996), noting that the term "metastasis" refers to "the 
transfer of disease from one organ or part to another not 
directly connected with it. It may be due either to the 
transfer of pathogenic microorganisms . . . or to transfer of 
cells, as in malignant tumors" [citing Dorland's Illustrated 
Medical Dictionary 1023 (28th ed. 1994)].  

The Court in Ramey found that because the medical evidence of 
record in that case showed that carcinoma in the deceased 
veteran's liver was a result of metastasis from his colon 
cancer, the veteran's cancer in his liver was properly 
regarded as colon cancer metastatic to the liver rather than 
as primary liver cancer.  See Ramey, 8 Vet. App. at 44.  This 
case presents a similar factual pattern. The medical evidence 
of record here indicates that the veteran had carcinoma of 
the prostate that metastasized to his bones. 

There is of record no competent medical evidence that 
supports the appellant's implied assertion that the veteran 
had any primary cancer other than prostate cancer.
Although the appellant may believe that other types of cancer 
were present, it is now well-established that the appellant, 
as a layperson, is not qualified to render medical opinions 
regarding diagnoses or etiology of medical disorders, and her 
opinion is entitled to no weight of probative value.  See, 
e.g., Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).
see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, for the reasons explained above the provisions of 
38 C.F.R. § 3.309 may not be applied in this case.

38 C.F.R. § 3.311

The Board will now turn to the matter of whether the 
veteran's fatal prostate cancer was related to his exposure 
to ionizing radiation in service.  The provisions of 
38 C.F.R. § 3.311 have been reviewed above and will not be 
repeated.  The appellant contends that the veteran's unit was 
the first to arrive in Japan after the atomic bombing and 
that his unit went in and physically cleared debris and dead 
bodies thereby placing him in direct, constant contact with 
radiation exposure.  

The Board has reviewed all of the evidence of record.  As 
noted above, the veteran was present in the Nagasaki area 
from September 23, 1945 to November 30, 1945.  
In response to the RO's request for a radiation dose 
assessment for the veteran, the DTRA, in its February 2001 
letter reported that using all possible worst case 
assumptions, the maximum possible radiation dose was less 
than one rem from external radiation, inhalation and 
ingestion for any individual serviceman, even if he was in 
Nagasaki for the full duration of the American occupation 
from September 1945 to June 1946.  In accordance with the 
provisions of 38 C.F.R. § 3.311, the RO forwarded the case to 
the Under Secretary for Benefits who requested an opinion 
from the Under Secretary for Health as to the relationship 
between the veteran's disability and his exposure to ionizing 
radiation in service.  

In a May 2002 memorandum, S.M., M.D, the VA Chief Public 
Health and Environmental Hazards Officer, responded to the 
opinion request.  Citing to literature concerning the effects 
of exposure to ionizing radiation, she observed that the 
sensitivity of the prostate to radiation carcinogenesis 
appeared to be relatively low and was not clearly 
established.  Considering this and the DTRA estimate that the 
veteran was exposed to a dose of ionizing radiation of less 
than 1 rem during military service, she concluded that it was 
unlikely that the veteran's prostate cancer could be 
attributed to exposure to ionizing radiation in service.  

In an advisory opinion to the RO in June 2002, the Under 
Secretary for Benefits considered the medical opinion from 
the Under Secretary for Health.  He also noted that the 
record reflected that the veteran was first exposed to 
ionizing radiation at age 20 and that his prostate cancer was 
first diagnosed approximately 42 years after his last 
exposure.  The Under Secretary for Benefits stated that as a 
result of the medical opinion from the Under Secretary for 
Health and following review of evidence in its entirety, it 
was his opinion that there was no reasonable possibility that 
the veteran's prostate cancer resulted from radiation 
exposure in service.  

The appellant has not submitted a radiation dose estimate for 
the veteran, but there is of record an April 2000 letter from 
the radiation oncologist, Dr. D.B.  Dr. D.B. stated that he 
understood that the veteran had been exposed to "high dose" 
ionizing radiation as a result of his active duty military 
service.  Dr. D.B. stated that it was possible that ionizing 
radiation exposure such as this might have been the cause of 
the veteran's prostate cancer.  

Once a claim has been fully developed pursuant to the 
procedures set forth in 38 C.F.R. § 3.311, as it has been 
here, it remains the Board's responsibility to evaluate the 
evidence and determine whether the veteran's cancer was in 
fact the result of exposure to ionizing radiation.  

The question which must be answered by the Board, therefore, 
is whether there is a nexus between the veteran's death from 
prostate cancer in 2001 and his exposure to radiation in 
1945.  The question presented in this case is essentially 
medical in nature.  The Board is prohibited from exercising 
its own independent judgment to resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 
However, as discussed above the record on appeal contains 
medical opinions that have been submitted by the veteran or 
obtained by VA. 

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on
the medical expert's personal examination of the 
patient, the 
physician's knowledge and skill in analyzing the data, 
and the 
medical conclusion that the physician reaches. . . . As 
is true 
with any piece of evidence, the credibility and weight 
to be 
attached to these opinions [are] within the province of 
the 
adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

With respect to the matter now under consideration, the only 
evidence in favor of the claim that the veteran's prostate 
cancer was due to radiation exposure in service is the 
opinion of Dr. D.B.  This opinion does come from a radiation 
oncologist.  
The Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri, supra; see also Black v. Brown, 10 Vet. App. 279, 
284 (1997).  However, there is no specific indication of the 
basis for Dr. D.B.'s understanding that the veteran was 
exposed to "high dose radiation" in service, nor is there 
any indication that he quantitatively analyzed the pertinent 
information in this case, including the radiation dose 
estimate from DTRA.  

It appears that Dr. D.B.'s opinion may have based on 
statements supplied by the veteran and/or the appellant.  The 
Board notes in this connection that Dr. D.B.'s statement was 
submitted by the veteran in April 2000 connection with his 
claim for service connection for prostate cancer and was 
evidently obtained for the purpose of supporting such claim.  
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  Accordingly, the Board places little weight of 
probative value on the opinion of Dr. D.B., based as it is on 
an unexplained and uncorroborated assumption that the veteran 
was exposed to high dose radiation.    

On the other hand, the opinion of Dr. S.M., which is based on 
a quantitative analysis of a radiation dose estimate, is 
clearly against finding a causal relationship between the 
veteran's radiation exposure and his prostate cancer.  
Likewise, the advisory opinion of the Under Secretary for 
Benefits considered the evidence in its entirety, including 
the dose estimate, the veteran's age at exposure and time 
lapse between exposure and onset of the disease.  The Board 
gives greater weight of probative value to the medical 
opinion of Dr. S.M. and that of the Under Secretary for 
Benefits, because they are based on the radiation dose 
reported for the veteran and explain the reasons for their 
conclusions.  

Although the appellant has expressed her opinion that the 
veteran's fatal cancer was attributable to his exposure to 
radiation during service, lay persons such as the appellant 
are not competent to render opinions concerning medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, the Board concludes that, taking into 
consideration the provisions of 38 C.F.R. § 3.311, the 
preponderance of the evidence is against the appellant's 
claim.

Combee

With respect to the application of Combee, review of the 
record shows that other than the contentions regarding a 
causal relationship between in-service radiation exposure and 
the veteran's fatal prostate cancer, the appellant has not 
presented nor does the record reveal any other potential 
theory for a grant of service connection for the cause of the 
veteran's death.  As was discussed earlier, the Board has 
found the preponderance of the evidence to be against the 
appellant's proposition that the veteran's prostate cancer 
was etiologically related to radiation exposure sustained 
during service.  The appellant has herself presented no other 
evidence, and the evidence that has been obtained under VA's 
duty to assist is, as discussed above, is against the claim.  

In summary, the record shows that the veteran was not service 
connected for any disability at the time of his death.  
Further, the Board finds that the evidence does not 
demonstrate that the veteran's fatal prostate cancer was 
present until many years after service or that exposure to 
ionizing radiation during service played a causal role in his 
death.  The Board therefore concludes that the veteran's 
fatal prostate cancer was not incurred in or aggravated by 
service and that the criteria for entitlement to service 
connection for the cause of the veteran's death have not been 
met.  Accordingly, the benefit sought on appeal is denied. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

